       Case 3:20-cr-00059-LAB Document 40 Filed 05/15/20 PageID.128 Page 1 of 4



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                        CASE NO. 20cr00059-LAB
11
                                       Plaintiff,
12                                                    AMENDED ORDER DENYING
                         vs.                          MODIFICATION OF BOND
13
     ROSE CARMONA,
14
                                    Defendant.
15
16         Rosa Carmona was arrested on December 11, 2019, while driving into the United
17   States from Mexico in an automobile containing 18.3 kilograms of methamphetamine. At
18   a bond hearing held December 24, 2019 before Magistrate Judge Linda Lopez, the
19   prosecutor informed the Judge that Carmona had suffered a “prior drug dealing
20   conviction,” that her criminal history revealed that she had failed to appear in court in
21   previous cases, and that warrants had been issued for her arrest. The prosecutor
22   recommended that the Court set a $35,000 cash or corporate surety bond.
23         In announcing conditions of release, Judge Lopez noted that Carmona had been
24   arrested in August 2019 for theft, and that at the time of the December 24 bond hearing
25   a warrant for her arrest on the theft charge was outstanding. Nonetheless, the Judge
26   found that conditions of release on the federal charge could be set. She ordered Carmona
27   to post a $30,000 personal appearance bond, secured by the signatures of two financially
28   responsible and related adults.    Additionally, she required that the bond be further
     secured by a 10% cash deposit.

                                                -1-
       Case 3:20-cr-00059-LAB Document 40 Filed 05/15/20 PageID.129 Page 2 of 4



1           On April 3, 2020, the parties filed a joint motion to reduce the bond amount to
2    $20,000, and to reduce the number of sureties required to secure the bond from two
3    people to one. Judge Lopez granted the motion.
4           Then, on April 8, 2020, the parties filed another joint motion to further reduce the
5    bond to $10,000. Judge Lopez denied this motion on April 14. After reviewing an updated
6    Pretrial Services Report prepared on April 10, she wrote: “While the Court is mindful of
7    the serious risks any person faces due to the COVID-19 pandemic, said reason alone is
8    insufficient to modify the balance of factors prescribed by Congress in determining an
9    appropriate bond in this case.”
10          Carmona now appeals to this Court, requesting that the undersigned modify the
11   bond consistent with the recommendation of parties in their joint motion filed April 8.
12          This Court’s review of bond conditions set by a Magistrate Judge is de novo. United
13   States v. Koenig, 912 F.2d 1190, 1191 (9th Cir. 1990). The Bail Reform Act directs a
14   district court to assess a variety of factors in determining whether there are conditions
15   which will reasonably assure the defendant’s presence at trial and other proceedings.
16   These include the history and characteristics of the defendant, the weight of evidence,
17   and the nature and circumstances of the offense charged. See 18 U.S.C. § 3142(g).
18          The thrust of defendant’s argument for reducing the $20,000 bond set by
19   Magistrate Judge Lopez is that the spread of the COVID-19 virus through detention
20   facilities where federal detainees are being held has created a greatly increased risk of
21   infection among detainees. The Court acknowledges the increased danger posed by the
22   virus. But while risk of infection is an important factor to consider during this period of
23   pandemic, the possibility of exposure to the virus doesn’t dispense with the Court’s
24   obligation to consider other relevant factors set forth in § 3142.
25          Here, Carmona is charged with a very serious offense – one that could subject her
26   to a 10-year mandatory minimum sentence. But even if she’s not subject to a mandatory
27   minimum sentence, given the type and amount of the controlled substance that is alleged,
28   she nonetheless faces a substantial sentence of incarceration if she pleads guilty or is
     convicted at trial.

                                                 -2-
       Case 3:20-cr-00059-LAB Document 40 Filed 05/15/20 PageID.130 Page 3 of 4



1             The Court has little information concerning the weight of the evidence against the
2    defendant, but the weight of the evidence is to be given the least weight among the
3    § 3142 factors in any event. United States v. Townsend, 897 F.2d 989, 994 (9th Cir.
4    1990).
5             Concerning the defendant’s history and characteristics, the Court is informed that
6    she is 43 years old, the mother of three children, two of whom are adults. She has family
7    members who reside in the Fresno area. She is a U.S. citizen, and has lived in California
8    for 41 years. Her employment record is spotty – she has recently worked as a caregiver,
9    an Uber driver, and a movie theater attendant. She has a prior felony conviction for “drug
10   dealing” in 1998. She also has a recent criminal arrest for theft, and a warrant for her
11   arrest on that charge was outstanding when she was arrested for drug smuggling here.
12   She has a history of failing to appear in court. While counsel has presented some now-
13   dated statistical evidence on the incidence of COVID-19 infections in local detention
14   facilities, there is no allegation or evidence that the defendant suffers from any pre-
15   existing condition that renders her acutely susceptible to the harsh or deadly effects of
16   the disease if she does become infected. To borrow from Ninth Circuit Court of Appeals
17   Judge Callahan, the defendant presents as a “generic detainee, in that [s]he claims
18   neither to have contracted the virus nor to suffer from any underlying health issues placing
19   h[er] at greater risk than anyone else in Government custody.” Lopez-Marroquin v. Barr,
20   955 F.3d 759, 760 (9th Cir. 2020) (Callahan, dissenting).
21            The Court finds that while the defendant does not pose a danger to others if
22   released, her release on the proposed $10,000 personal surety bond does create a risk
23   of flight. To be sure, the prevalence of the COVID-19 virus outbreak in detention facilities
24   informs the balancing of relevant § 3142 release factors. But that single factor does not
25   control the release decision. The Court likewise rejects any implication that the release
26   decision here is, or should be, controlled by the joint recommendation of counsel; the law
27   entrusts release decisions to the Court, not counsel.
28            Reviewing the entire record de novo, and balancing all the § 3142 considerations,
     the Court finds that the modified bond set by Judge Lopez on April 3, 2020 is the minimum

                                                 -3-
       Case 3:20-cr-00059-LAB Document 40 Filed 05/15/20 PageID.131 Page 4 of 4



1    bond amount necessary to reasonably assure defendant Carmona will appear at trial and
2    other proceedings in this case. No further modification of the bond is warranted at this
3    time, and absent evidence demonstrating a significant change of circumstances, no
4    further modification of bond will be granted in this case.
5           Defendant’s motion for modification of bond is DENIED.
6           IT IS SO ORDERED.
7    Dated: May 15, 2020
                                                   HONORABLE LARRY ALAN BURNS
8                                                  Chief United States District Judge
9
     cc: Magistrate Judge Linda Lopez
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -4-
